887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Petitioner-Appellant,v.Michael E. BUMGARNER;  Attorney General of North Carolina,Respondents-Appellees.
No. 89-7073.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 8, 1989.Decided:  Sept. 20, 1989.

James Lenard Small, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Lenard Small seeks to appeal the district court's order denying his Fed.R.Civ.P. 60(b) motion to reopen the judgment entered in favor of respondents in this 28 U.S.C. Sec. 2254 action.  We find no abuse of discretion in the district court's refusal to reopen the case.    See Compton v. Alton Steamship Co., 608 F.2d 96 (4th Cir.1979).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Small v. Bumgarner, C/A No. 86-1045-HC (E.D.N.C. Mar. 9, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.